DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered.
Applicant’s arguments, on page 10, with respect to the 35 U.S.C. 112(b) rejection of claims 5-6 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 5-6 has been withdrawn. 
Applicant’s arguments, starting on page 10, with respect to the 35 U.S.C. 102 and 103 rejections of claims 1-20 have been fully considered but they are not persuasive. In the instant amendment, applicant moved features from dependent claim 4 into independent claim 1. Applicant’s arguments regarding independent claim 1 are thus directed towards the rejection the examiner previously made for claim 4, which was rejected on the basis of Min in view of Takeda. Regarding claim 1, applicant argues that Min in view of Takeda do not disclose the features of the instant claim because Takeda does not disclose “determining a first reporting trigger hysteresis value according to the height”. The examiner respectfully disagrees. Firstly, the examiner notes that in paragraph 110 of applicant’s specification, “a first reporting trigger hysteresis value” is described as equivalent to a time to trigger (TTT). Takeda in paragraph 47 discloses determining the height of a device and discloses in paragraph 68 that this height is used to determine if the device is in the sky or on the ground. Takeda then describes in paragraph 147 that a longer TTT is used for devices in the sky as compared to those on the ground. The examiner believes that one of ordinary skill in the art could reasonably consider this as corresponding to the cited feature of the instant claim, and thus  Min in view of Takeda teach all the features of the instant claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 20110263262 A1) in view of Takeda .
Regarding claim 1, Min discloses:
“A measurement reporting method, comprising: receiving, by a terminal, measurement configuration information from a network device, wherein the measurement configuration information is for reporting a neighboring cell measurement result by the terminal,” ([para 0068]: “A source eNB 220 sends a measurement control message to a UE 210 to provide several values necessary for measurement report triggering performance to the UE 210 at step B.”)
“and the measurement configuration information comprises at least one of timer configuration information, height configuration information, or speed configuration information; and” ([para 0069]: “One of the provided values is a TTT value. The measurement control message means an RRC connection reconfiguration message, including a MeasConfig Information Element (IE) in the LTE system.”)
“measuring, by the terminal, a neighboring cell, and reporting a measurement report to the network device according to the measurement configuration information, wherein the measurement report comprises a measurement result of at least one neighboring cell that meets a first condition, and the first condition is a measurement event entering condition or a measurement event leaving condition,” ([para 0070]: “An Event A3 takes place if a leaving condition is not met during a TTT time after an entering condition of the Event A3 is met. Here, the TTT value means a time having to meet the measurement report triggering condition (i.e., the Event A3) in order to trigger a measurement report event. The TTT value is described below in more detail.” ; [para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.” Also see Fig. 4.)
 “wherein when the measurement configuration information comprises the … configuration information, the measuring, by the terminal, a neighboring cell, and reporting a measurement report to the network device according to the measurement configuration information comprises… and determining a first reporting trigger hysteresis value…” ([para 0068]: “A source eNB 220 sends a measurement control message to a UE 210 to provide several values necessary for measurement report triggering performance to the UE 210 at step B.”) ; [para 0062]: “An Event A3 takes place if a leaving condition is not met during a TTT time after a UE meets an entering condition. Here, the TTT value means a time to meet the measurement trigger condition in order to trigger a measurement event. The LTE system can select and apply one of sixteen TTT values according to a speed of a UE.” ; [para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.”)
Min does not disclose that the configuration is a “height” configuration, “determining, by the terminal, a height of the terminal”, nor that the first reporting trigger hysteresis value is determined “according to the height”. 
However, Takeda discloses the missing features the configuration is a “height” configuration, “determining, by the terminal, a height of the terminal”, nor that the first reporting trigger hysteresis value is determined “according to the height” ([para 0047]: “The flight positioning part 30 measures a position of the flying vehicle 1 to produce a measurement result representing a positioning value. The positioning value represents the position in a horizonal direction (i.e. a longitude and a latitude) and a position in a vertical direction (i.e. an altitude). The flight positioning part 30 is equipped with an altimeter as a means of measuring a position in a vertical direction. For example, the flight positioning part 30 may be equipped with a GPS (Global Positioning System) as a means of measuring a position in a horizontal direction.” ; [para 0068]: “The communication controller 123 changes the communication party selecting method to a predetermined sky communication party selecting method upon satisfying an ascending determination condition for determining that the flying vehicle 1 ascends up into the sky from the ground.” ; [para 0147]: “This example increases a trigger time (TTT: Time TO Trigger) in the sky (i.e. the sky communication party selecting method) to be longer than a trigger time on the ground (i.e. the ground communication party selecting method)... As an example of a determination method to determine a TTT value in the sky, it is possible to determine a larger value than a TTT value at the flying place of the flying vehicle 1 on the ground.”)
Min and Takeda, for the trigger hysteresis value as disclosed by Min, to be determined based on height as disclosed by Takeda. The motivation for determining the trigger hysteresis value based on height is that different values are more optimum in the sky as compared to the ground and thus having different values configured for each improves service quality. Therefore, it would have been obvious to combine Min with Takeda to obtain the invention as specified in the instant claim.
Regarding claim 2, Min in view of Takeda discloses all the features of the parent claim.
	Min further discloses:
“wherein when the measurement configuration information comprises the timer configuration information, the timer configuration information comprises timer duration; and” ([para 0069]: “One of the provided values is a TTT value. The measurement control message means an RRC connection reconfiguration message, including a MeasConfig Information Element (IE) in the LTE system.”)
“the measuring, by the terminal, a neighboring cell, and reporting a measurement report to the network device according to the measurement configuration information comprises: reporting, by the terminal, the measurement report to the network device when the terminal determines, according to the timer duration, that a timer expires, wherein the measurement report comprises the measurement result of the at least one neighboring cell that meets the first condition when the timer is in a running state; or reporting, by the terminal, the measurement report to the network device when the terminal determines that a quantity of neighboring cells whose measurement results meet the first condition reaches a first threshold N when the timer is in a running state, wherein the measurement report comprises the measurement results of the N neighboring cells, and N is a positive integer; and the timer is configured according to the timer configuration information, and the first threshold N is predefined or is indicated by the network device.” ([para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.” Underlining of the instant claim by the examiner for emphasis.)
Regarding claim 3, Min in view of Takeda discloses all the features of the parent claim.
	Min further discloses “wherein the measuring, by the terminal, a neighboring cell comprises: starting, by the terminal, the timer when determining that a measurement result of a neighboring cell meets the first condition.” ([para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.” See Fig. 4.)
Regarding claim 4, Min in view of Takeda discloses all the features of the parent claim.
	Min further discloses “wherein when the measurement configuration information comprises the height configuration information, the measuring, by the terminal, a neighboring cell, and reporting a measurement report to the network device according to the measurement configuration information comprises: reporting, by the terminal, the measurement report to the network device when the terminal determines that duration in which a measurement result of a first neighboring cell meets the first condition reaches the first reporting trigger hysteresis value, wherein the measurement report comprises the measurement result of the first neighboring cell.” ([para 0068]: “A source eNB 220 sends a measurement control message to a UE 210 to provide several values necessary for measurement report triggering performance to the UE 210 at step B.”) ; [para 0062]: “An Event A3 takes place if a leaving condition is not met during a TTT time after a UE meets an entering condition. Here, the TTT value means a time to meet the measurement trigger condition in order to trigger a measurement event. The LTE system can select and apply one of sixteen TTT values according to a speed of a UE.” ; [para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.”)
Regarding claim 5, Min in view of Takeda discloses all the features of the parent claim.
Min does not explicitly disclose “wherein the height configuration information comprises height information and a reporting trigger hysteresis value corresponding to the height information, the height information comprises a plurality of height ranges, and the plurality of height ranges each correspond to one reporting trigger hysteresis value; and wherein the determining, by the terminal, a height of the 
However, Takeda discloses the missing feature “wherein the height configuration information comprises height information and a reporting trigger hysteresis value corresponding to the height information, the height information comprises a plurality of height ranges, and the plurality of height ranges each correspond to one reporting trigger hysteresis value; and wherein the determining, by the terminal, a height of the terminal, and determining a first reporting trigger hysteresis value according to the height comprises: determining, by the terminal, that the height of the terminal is within a first height range in the plurality of height ranges, wherein the first height range corresponds to the first reporting trigger hysteresis value.” ([para 0047]: “The flight positioning part 30 measures a position of the flying vehicle 1 to produce a measurement result representing a positioning value. The positioning value represents the position in a horizonal direction (i.e. a longitude and a latitude) and a position in a vertical direction (i.e. an altitude). The flight positioning part 30 is equipped with an altimeter as a means of measuring a position in a vertical direction. For example, the flight positioning part 30 may be equipped with a GPS (Global Positioning System) as a means of measuring a position in a horizontal direction.” ; [para 0068]: “The communication controller 123 changes the communication party selecting method to a predetermined sky communication party selecting method upon satisfying an ascending determination condition for determining that the flying vehicle 1 ascends up into the sky from the ground.” ; [para 0147]: “This example increases a trigger time (TTT: Time TO Trigger) in the sky (i.e. the sky communication party selecting method) to be longer than a trigger time on the ground (i.e. the ground communication party selecting method)... As an example of a determination method to determine a TTT value in the sky, it is possible to determine a larger value than a TTT value at the flying place of the flying vehicle 1 on the ground.” Wherein there being two ranges, one for sky and one for the ground, in Takeda corresponds to the plurality of ranges in the instant claim.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Min and Takeda, for the trigger hysteresis value as disclosed by Min, Takeda. The motivation for determining the trigger hysteresis value based on height is that different values are more optimum in the sky as compared to the ground and thus having different values configured for each improves service quality. Therefore, it would have been obvious to combine Min with Takeda to obtain the invention as specified in the instant claim.
Regarding claim 6, Min in view of Takeda discloses all the features of the parent claim.
Min further discloses “an adjustment factor” ([para 0123]: “Referring to FIG. 9, the serving eNB 910 transmits a TTT or a TTT-Scaling Factor (SF)/a Treselection or a Treselection-SF to an active mode or idle mode UE 920 at step A.”)
Min does not explicitly disclose “wherein the height configuration information comprises height information, a second reporting trigger hysteresis value, and … corresponding to the height information, the height information comprises a plurality of height ranges, and at least one of the plurality of height ranges each corresponds to one adjustment factor; and the determining, by the terminal, a height of the terminal, and determining a first reporting trigger hysteresis value according to the height comprises: determining, by the terminal, that the height is within a first height range in the plurality of height ranges, wherein the first height range corresponds to a first adjustment factor, and determining the first reporting trigger hysteresis value according to the first adjustment factor and the second reporting trigger hysteresis value; or determining, by the terminal, that the height is within a second height range in the plurality of height ranges, wherein the second height range corresponds to the second reporting trigger hysteresis value, and the first reporting trigger hysteresis value is equal to the second reporting trigger hysteresis value.”
However, Takeda discloses the missing feature “wherein the height configuration information comprises height information, a second reporting trigger hysteresis value, and … corresponding to the height information, the height information comprises a plurality of height ranges, and at least one of the plurality of height ranges each corresponds to one adjustment factor; and the determining, by the terminal, a height of the terminal, and determining a first reporting trigger hysteresis value according to the height comprises: determining, by the terminal, that the height is within a first height range in the plurality of height ranges, wherein the first height range corresponds to a first adjustment factor, and determining the first reporting trigger hysteresis value according to the first adjustment factor and the determining, by the terminal, that the height is within a second height range in the plurality of height ranges, wherein the second height range corresponds to the second reporting trigger hysteresis value, and the first reporting trigger hysteresis value is equal to the second reporting trigger hysteresis value.” ([para 0047]: “The flight positioning part 30 measures a position of the flying vehicle 1 to produce a measurement result representing a positioning value. The positioning value represents the position in a horizonal direction (i.e. a longitude and a latitude) and a position in a vertical direction (i.e. an altitude). The flight positioning part 30 is equipped with an altimeter as a means of measuring a position in a vertical direction. For example, the flight positioning part 30 may be equipped with a GPS (Global Positioning System) as a means of measuring a position in a horizontal direction.” ; [para 0068]: “The communication controller 123 changes the communication party selecting method to a predetermined sky communication party selecting method upon satisfying an ascending determination condition for determining that the flying vehicle 1 ascends up into the sky from the ground.” ; [para 0147]: “This example increases a trigger time (TTT: Time TO Trigger) in the sky (i.e. the sky communication party selecting method) to be longer than a trigger time on the ground (i.e. the ground communication party selecting method)... As an example of a determination method to determine a TTT value in the sky, it is possible to determine a larger value than a TTT value at the flying place of the flying vehicle 1 on the ground.” Underlining of the instant claim by the examiner for emphasis.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Min and Takeda, for the trigger hysteresis value as disclosed by Min, to be determined based on height as disclosed by Takeda. The motivation for determining the trigger hysteresis value based on height is that different values are more optimum in the sky as compared to the ground and thus having different values configured for each improves service quality. Therefore, it would have been obvious to combine Min with Takeda to obtain the invention as specified in the instant claim.
Regarding claim 9, Min discloses:
“A measurement reporting method, comprising: sending, by a network device, measurement configuration information to a terminal, wherein the measurement configuration information is used by the ([para 0068]: “A source eNB 220 sends a measurement control message to a UE 210 to provide several values necessary for measurement report triggering performance to the UE 210 at step B.”)
“and the measurement configuration information comprises at least one of timer configuration information, height configuration information, or speed configuration information; and” ([para 0069]: “One of the provided values is a TTT value. The measurement control message means an RRC connection reconfiguration message, including a MeasConfig Information Element (IE) in the LTE system.”)
“receiving, by the network device, a measurement report reported by the terminal, wherein the measurement report comprises a measurement result of at least one neighboring cell that meets a first condition, and the first condition is a measurement event entering condition or a measurement event leaving condition,” ([para 0070]: “An Event A3 takes place if a leaving condition is not met during a TTT time after an entering condition of the Event A3 is met. Here, the TTT value means a time having to meet the measurement report triggering condition (i.e., the Event A3) in order to trigger a measurement report event. The TTT value is described below in more detail.” ; [para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.” Also see Fig. 4.)
Min does not disclose that the configuration is a “wherein the height configuration information comprises height information and a reporting trigger hysteresis value corresponding to the height information.”
However, Takeda discloses the missing features the configuration is a “wherein the height configuration information comprises height information and a reporting trigger hysteresis value corresponding to the height information.” ([para 0047]: “The flight positioning part 30 measures a position of the flying vehicle 1 to produce a measurement result representing a positioning value. The positioning value represents the position in a horizonal direction (i.e. a longitude and a latitude) and a position in a vertical direction (i.e. an altitude). The flight positioning part 30 is equipped with an altimeter as a means of measuring a position in a vertical direction. For example, the flight positioning part 30 may be equipped with a GPS (Global Positioning System) as a means of measuring a position in a horizontal direction.” ; [para 0068]: “The communication controller 123 changes the communication party selecting method to a predetermined sky communication party selecting method upon satisfying an ascending determination condition for determining that the flying vehicle 1 ascends up into the sky from the ground.” ; [para 0147]: “This example increases a trigger time (TTT: Time TO Trigger) in the sky (i.e. the sky communication party selecting method) to be longer than a trigger time on the ground (i.e. the ground communication party selecting method)... As an example of a determination method to determine a TTT value in the sky, it is possible to determine a larger value than a TTT value at the flying place of the flying vehicle 1 on the ground.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Min and Takeda, for the trigger hysteresis value as disclosed by Min, to be determined based on height as disclosed by Takeda. The motivation for determining the trigger hysteresis value based on height is that different values are more optimum in the sky as compared to the ground and thus having different values configured for each improves service quality. Therefore, it would have been obvious to combine Min with Takeda to obtain the invention as specified in the instant claim.
Regarding claim 10, Min in view of Takeda discloses all the features of the parent claim.
	Min further discloses:
“wherein the timer configuration information comprises timer duration,” ([para 0069]: “One of the provided values is a TTT value. The measurement control message means an RRC connection reconfiguration message, including a MeasConfig Information Element (IE) in the LTE system.”)
“the measurement configuration information further comprises a first threshold N, the timer configuration information and the first threshold N are used to instruct the terminal device to report the measurement report, and the first threshold N is predefined or is indicated by the network device.” ([para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.”)
Regarding claim 11, Min in view of Takeda discloses all the features of the parent claim.
Min does not explicitly disclose “the height information comprises a plurality of height ranges, and the plurality of height ranges each correspond to one reporting trigger hysteresis value; or the height configuration information comprises height information, a first reporting trigger hysteresis value, and an adjustment factor corresponding to the height information, the height information comprises a plurality of height ranges, and at least one of the plurality of height ranges each corresponds to one adjustment factor.” 
However, Takeda discloses the missing feature “the height information comprises a plurality of height ranges, and the plurality of height ranges each correspond to one reporting trigger hysteresis value; or the height configuration information comprises height information, a first reporting trigger hysteresis value, and an adjustment factor corresponding to the height information, the height information comprises a plurality of height ranges, and at least one of the plurality of height ranges each corresponds to one adjustment factor.” ([para 0047]: “The flight positioning part 30 measures a position of the flying vehicle 1 to produce a measurement result representing a positioning value. The positioning value represents the position in a horizonal direction (i.e. a longitude and a latitude) and a position in a vertical direction (i.e. an altitude). The flight positioning part 30 is equipped with an altimeter as a means of measuring a position in a vertical direction. For example, the flight positioning part 30 may be equipped with a GPS (Global Positioning System) as a means of measuring a position in a horizontal direction.” ; [para 0068]: “The communication controller 123 changes the communication party selecting method to a predetermined sky communication party selecting method upon satisfying an ascending determination condition for determining that the flying vehicle 1 ascends up into the sky from the ground.” ; [para 0147]: “This example increases a trigger time (TTT: Time TO Trigger) in the sky (i.e. the sky communication party selecting method) to be longer than a trigger time on the ground (i.e. the ground communication party selecting method)... As an example of a determination method to determine a TTT value in the sky, it is possible to determine a larger value than a TTT value at the flying place of the flying vehicle 1 on the ground.” Wherein there being two ranges, one for sky and one for the ground, in Takeda corresponds to the plurality of ranges in the instant claim. Underlining of the instant claim by the examiner for emphasis.)
Min and Takeda, for the trigger hysteresis value as disclosed by Min, to be determined based on height as disclosed by Takeda. The motivation for determining the trigger hysteresis value based on height is that different values are more optimum in the sky as compared to the ground and thus having different values configured for each improves service quality. Therefore, it would have been obvious to combine Min with Takeda to obtain the invention as specified in the instant claim.
Regarding claim 12, Min in view of Takeda discloses all the features of the parent claim.
	Min further discloses “wherein the speed configuration information comprises speed information, a second reporting trigger hysteresis value, and an adjustment factor corresponding to the speed information, the speed information comprises a plurality of speed ranges, and at least one of the plurality of speed ranges each corresponds to one adjustment factor.” ([para 0068]: “A source eNB 220 sends a measurement control message to a UE 210 to provide several values necessary for measurement report triggering performance to the UE 210 at step B.”) ; [para 0062]: “An Event A3 takes place if a leaving condition is not met during a TTT time after a UE meets an entering condition. Here, the TTT value means a time to meet the measurement trigger condition in order to trigger a measurement event. The LTE system can select and apply one of sixteen TTT values according to a speed of a UE.” The examiner also notes that because this is a method claim and the parent claim require the existences of only one of timer configuration information, height configuration information, and speed configuration information that it is not required for the prior art to teach the limitations of this claim in order for the claim to be rejected under 35 U.S.C. 103 in the case that the prior art that teaches the parent claim teaches timer configuration information, height configuration information.)
Regarding claim 13, Min discloses:
“An apparatus, comprising: one or more processors, and a non-transitory storage medium configure to store program instructions; wherein, when executed by the one or more processors, the instructions cause the apparatus to perform a method that comprises:” ([para 0210]: “Referring to FIG. 11, the eNB (or the UE) includes a duplexer 1100, a Radio Frequency (RF) receiver 1102, an Analog to Digital Converter (ADC) 1104, an Orthogonal Frequency Division Multiplexing (OFDM) demodulator 1106, a decoder 1108, a message processor 1110, a controller 1112, a message generator 1114, an encoder 1116, an OFDM modulator 1118, a Digital to Analog Converter (DAC) 1120, and an RF transmitter 1122.”)
“receiving measurement configuration information from a network device, wherein the measurement configuration information is used by a terminal to report a neighboring cell measurement result,” ([para 0068]: “A source eNB 220 sends a measurement control message to a UE 210 to provide several values necessary for measurement report triggering performance to the UE 210 at step B.”)
“and the measurement configuration information comprises at least one of timer configuration information, height configuration information, or speed configuration information;” ([para 0069]: “One of the provided values is a TTT value. The measurement control message means an RRC connection reconfiguration message, including a MeasConfig Information Element (IE) in the LTE system.”)
“measuring a neighboring cell, and generating a measurement report according to the measurement configuration information; and reporting the measurement report to the network device, wherein the measurement report comprises a measurement result of at least one neighboring cell that meets a first condition, and the first condition is a measurement event entering condition or a measurement event leaving condition.” ([para 0070]: “An Event A3 takes place if a leaving condition is not met during a TTT time after an entering condition of the Event A3 is met. Here, the TTT value means a time having to meet the measurement report triggering condition (i.e., the Event A3) in order to trigger a measurement report event. The TTT value is described below in more detail.” ; [para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.” Also see Fig. 4.)
Min does not disclose that the configuration is a “wherein when the measurement configuration information comprises the height configuration information, the method further comprises: determining a height of the terminal, determining a first reporting trigger hysteresis value according to the height.”
However, Takeda discloses the missing features the configuration is a “wherein when the measurement configuration information comprises the height configuration information, the method ([para 0047]: “The flight positioning part 30 measures a position of the flying vehicle 1 to produce a measurement result representing a positioning value. The positioning value represents the position in a horizonal direction (i.e. a longitude and a latitude) and a position in a vertical direction (i.e. an altitude). The flight positioning part 30 is equipped with an altimeter as a means of measuring a position in a vertical direction. For example, the flight positioning part 30 may be equipped with a GPS (Global Positioning System) as a means of measuring a position in a horizontal direction.” ; [para 0068]: “The communication controller 123 changes the communication party selecting method to a predetermined sky communication party selecting method upon satisfying an ascending determination condition for determining that the flying vehicle 1 ascends up into the sky from the ground.” ; [para 0147]: “This example increases a trigger time (TTT: Time TO Trigger) in the sky (i.e. the sky communication party selecting method) to be longer than a trigger time on the ground (i.e. the ground communication party selecting method)... As an example of a determination method to determine a TTT value in the sky, it is possible to determine a larger value than a TTT value at the flying place of the flying vehicle 1 on the ground.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Min and Takeda, for the trigger hysteresis value as disclosed by Min, to be determined based on height as disclosed by Takeda. The motivation for determining the trigger hysteresis value based on height is that different values are more optimum in the sky as compared to the ground and thus having different values configured for each improves service quality. Therefore, it would have been obvious to combine Min with Takeda to obtain the invention as specified in the instant claim.
Regarding claim 14, Min in view of Takeda discloses all the features of the parent claim.
	Min further discloses:
“wherein when the measurement configuration information comprises the timer configuration information, the timer configuration information comprises timer duration;” ([para 0069]: “One of the provided values is a TTT value. The measurement control message means an RRC connection reconfiguration message, including a MeasConfig Information Element (IE) in the LTE system.”)
determining, according to the timer duration, that a timer expires; and reporting the measurement report to the network device, wherein the measurement report comprises the measurement result of the at least one neighboring cell that meets the first condition when the timer is in a running state; or determining that a quantity of neighboring cells whose measurement results meet the first condition reaches a first threshold N when the timer is in a running state; and reporting the measurement report to the network device, wherein the measurement report comprises the measurement results of the N neighboring cells, and N is a positive integer, wherein the timer is configured according to the timer configuration information, and the first threshold N is predefined or is indicated by the network device.” ([para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.” Underlining of the instant claim by the examiner for emphasis.)
Regarding claim 15, Min in view of Takeda discloses all the features of the parent claim.
	Min further discloses “wherein the method further comprises:
starting the timer when a measurement result of a neighboring cell meets the first condition.” ([para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.” See Fig. 4.)
Regarding claim 16, Min in view of Takeda discloses all the features of the parent claim.
	Min further discloses “wherein when the measurement configuration information comprises the … configuration information, the method further comprises: determining that duration in which a measurement result of a first neighboring cell meets the first condition reaches the first reporting trigger hysteresis value; and reporting the measurement report to the network device, wherein the measurement report comprises the measurement result of the first neighboring cell.” ([para 0068]: “A source eNB 220 sends a measurement control message to a UE 210 to provide several values necessary for measurement report triggering performance to the UE 210 at step B.”) ; [para 0062]: “An Event A3 takes place if a leaving condition is not met during a TTT time after a UE meets an entering condition. Here, the TTT value means a time to meet the measurement trigger condition in order to trigger a measurement event. The LTE system can select and apply one of sixteen TTT values according to a speed of a UE.” ; [para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.”)
Regarding claim 17, Min in view of Takeda discloses all the features of the parent claim.
Min does not explicitly disclose “wherein the height configuration information comprises height information and a reporting trigger hysteresis value corresponding to the height information, the height information comprises a plurality of height ranges, and the plurality of height ranges each correspond to one reporting trigger hysteresis value; and the method further comprises: determining that the height of the terminal is within a first height range in the plurality of height ranges, wherein the first height range corresponds to the first reporting trigger hysteresis value.” 
However, Takeda discloses the missing feature “wherein the height configuration information comprises height information and a reporting trigger hysteresis value corresponding to the height information, the height information comprises a plurality of height ranges, and the plurality of height ranges each correspond to one reporting trigger hysteresis value; and the method further comprises: determining that the height of the terminal is within a first height range in the plurality of height ranges, wherein the first height range corresponds to the first reporting trigger hysteresis value.”  ([para 0047]: “The flight positioning part 30 measures a position of the flying vehicle 1 to produce a measurement result representing a positioning value. The positioning value represents the position in a horizonal direction (i.e. a longitude and a latitude) and a position in a vertical direction (i.e. an altitude). The flight positioning part 30 is equipped with an altimeter as a means of measuring a position in a vertical direction. For example, the flight positioning part 30 may be equipped with a GPS (Global Positioning System) as a means of measuring a position in a horizontal direction.” ; [para 0068]: “The communication controller 123 changes the communication party selecting method to a predetermined sky communication party selecting method upon satisfying an ascending determination condition for determining that the flying vehicle 1 ascends up into the sky from the ground.” ; [para 0147]: “This example increases a trigger time (TTT: Time TO Trigger) in the sky (i.e. the sky communication party selecting method) to be longer than a trigger time on the ground (i.e. the ground communication party selecting method)... As an example of a determination method to determine a TTT value in the sky, it is possible to determine a larger value than a TTT value at the flying place of the flying vehicle 1 on the ground.” Wherein there being two ranges, one for sky and one for the ground, in Takeda corresponds to the plurality of ranges in the instant claim.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Min and Takeda, for the trigger hysteresis value as disclosed by Min, to be determined based on height as disclosed by Takeda. The motivation for determining the trigger hysteresis value based on height is that different values are more optimum in the sky as compared to the ground and thus having different values configured for each improves service quality. Therefore, it would have been obvious to combine Min with Takeda to obtain the invention as specified in the instant claim.
Regarding claim 18, Min in view of Takeda discloses all the features of the parent claim.
Min further discloses “an adjustment factor” ([para 0123]: “Referring to FIG. 9, the serving eNB 910 transmits a TTT or a TTT-Scaling Factor (SF)/a Treselection or a Treselection-SF to an active mode or idle mode UE 920 at step A.”)
Min does not explicitly disclose “wherein the height configuration information comprises height information, a second reporting trigger hysteresis value, and … corresponding to the height information, the height information comprises a plurality of height ranges, and at least one of the plurality of height ranges each corresponds to one adjustment factor; and the method further comprises: determining that the height is within a first height range in the plurality of height ranges, wherein the first height range corresponds to a first adjustment factor; and determine the first reporting trigger hysteresis value according to the first adjustment factor and the second reporting trigger hysteresis value; or determining that the height is within a second height range in the plurality of height ranges, wherein the second height range corresponds to the second reporting trigger hysteresis value, and the first reporting trigger hysteresis value is equal to the second reporting trigger hysteresis value.”
However, Takeda discloses the missing feature “wherein the height configuration information comprises height information, a second reporting trigger hysteresis value, and … corresponding to the determining that the height is within a second height range in the plurality of height ranges, wherein the second height range corresponds to the second reporting trigger hysteresis value, and the first reporting trigger hysteresis value is equal to the second reporting trigger hysteresis value.” ([para 0047]: “The flight positioning part 30 measures a position of the flying vehicle 1 to produce a measurement result representing a positioning value. The positioning value represents the position in a horizonal direction (i.e. a longitude and a latitude) and a position in a vertical direction (i.e. an altitude). The flight positioning part 30 is equipped with an altimeter as a means of measuring a position in a vertical direction. For example, the flight positioning part 30 may be equipped with a GPS (Global Positioning System) as a means of measuring a position in a horizontal direction.” ; [para 0068]: “The communication controller 123 changes the communication party selecting method to a predetermined sky communication party selecting method upon satisfying an ascending determination condition for determining that the flying vehicle 1 ascends up into the sky from the ground.” ; [para 0147]: “This example increases a trigger time (TTT: Time TO Trigger) in the sky (i.e. the sky communication party selecting method) to be longer than a trigger time on the ground (i.e. the ground communication party selecting method)... As an example of a determination method to determine a TTT value in the sky, it is possible to determine a larger value than a TTT value at the flying place of the flying vehicle 1 on the ground.” Underlining of the instant claim by the examiner for emphasis.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Min and Takeda, for the trigger hysteresis value as disclosed by Min, to be determined based on height as disclosed by Takeda. The motivation for determining the trigger hysteresis value based on height is that different values are more optimum in the sky as compared to the Min with Takeda to obtain the invention as specified in the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 20110263262 A1) in view of Takeda (US 20200383029 A1) and further in view of Kakishima (US 20170006539 A1).
Regarding claim 7, Min in view of Takeda discloses all the features of the parent claim.
	Min further discloses “wherein when the measurement configuration information comprises the speed configuration information, the measuring, by the terminal, a neighboring cell, and reporting a measurement report to the network device according to the measurement configuration information comprises… and determining a third reporting trigger hysteresis value according to the moving speed; and” ([para 0068]: “A source eNB 220 sends a measurement control message to a UE 210 to provide several values necessary for measurement report triggering performance to the UE 210 at step B.”) ; [para 0062]: “An Event A3 takes place if a leaving condition is not met during a TTT time after a UE meets an entering condition. Here, the TTT value means a time to meet the measurement trigger condition in order to trigger a measurement event. The LTE system can select and apply one of sixteen TTT values according to a speed of a UE.”)
“reporting, by the terminal, the measurement report to the network device when the terminal determines that duration in which a measurement result of a first neighboring cell meets the first condition reaches the third reporting trigger hysteresis value, wherein the measurement report comprises the measurement result of the first neighboring cell.” ([para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.”)
Min does not explicitly disclose “determining, by the terminal, a moving speed of the terminal according to a beam change.”
However, Kakishima discloses the missing feature “determining, by the terminal, a moving speed of the terminal according to a beam change” ([para 0054]: “In one embodiment, the UE position and speed estimation unit 222 may estimate the speed of the user equipment 100 based on a beam switching frequency by the user equipment 100. Specifically, if the beam switching frequency or the number of beam switching times by the user equipment 100 is high or large, it can be estimated that the movement speed of the user equipment 100 may be high. On the other hand, if the beam switching frequency or the number of beam switching times by the user equipment 100 is low or small, it can be estimated that the user equipment 100 may not move so much.”)
Min in view of Takeda and Kakishima, for the speed used to determine trigger hysteresis value as disclosed by Min, to be determined based on beam changing as disclosed by Kakishima. The motivation for determining speed in such a manner is that the precision of the speed that needs to be determined is low and thus this is a more efficient means of determining the speed than other more precise methods, thus improving overall system efficiency. Therefore, it would have been obvious to combine Min in view of Takeda with Kakishima to obtain the invention as specified in the instant claim.
Regarding claim 19, Min in view of Takeda discloses all the features of the parent claim.
	Min further discloses “wherein when the measurement configuration information comprises the speed configuration information, the method further comprises: determining a moving speed of the terminal … determining a third reporting trigger hysteresis value according to the moving speed,” ([para 0068]: “A source eNB 220 sends a measurement control message to a UE 210 to provide several values necessary for measurement report triggering performance to the UE 210 at step B.”) ; [para 0062]: “An Event A3 takes place if a leaving condition is not met during a TTT time after a UE meets an entering condition. Here, the TTT value means a time to meet the measurement trigger condition in order to trigger a measurement event. The LTE system can select and apply one of sixteen TTT values according to a speed of a UE.”)
“and determining that duration in which a measurement result of a first neighboring cell meets the first condition reaches the third reporting trigger hysteresis value; and reporting the measurement report to the network device, wherein the measurement report comprises the measurement result of the first neighboring cell.” ([para 0071]: “First, if the entering condition is met, the UE 210 operates a TTT related timer. After that, if the UE 210 continues to meet the entering condition during the TTT time, the UE 210 sends a measurement report message to the serving or source eNB 220 at step C.”)
Min does not explicitly disclose “determining, by the terminal, a moving speed of the terminal according to a beam change.”
Kakishima discloses the missing feature “determining, by the terminal, a moving speed of the terminal according to a beam change” ([para 0054]: “In one embodiment, the UE position and speed estimation unit 222 may estimate the speed of the user equipment 100 based on a beam switching frequency by the user equipment 100. Specifically, if the beam switching frequency or the number of beam switching times by the user equipment 100 is high or large, it can be estimated that the movement speed of the user equipment 100 may be high. On the other hand, if the beam switching frequency or the number of beam switching times by the user equipment 100 is low or small, it can be estimated that the user equipment 100 may not move so much.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Min in view of Takeda and Kakishima, for the speed used to determine trigger hysteresis value as disclosed by Min, to be determined based on beam changing as disclosed by Kakishima. The motivation for determining speed in such a manner is that the precision of the speed that needs to be determined is low and thus this is a more efficient means of determining the speed than other more precise methods, thus improving overall system efficiency. Therefore, it would have been obvious to combine Min in view of Takeda with Kakishima to obtain the invention as specified in the instant claim.
Regarding claim 20, Min in view of Takeda and Kakishima discloses all the features of the parent claim.
Min does not explicitly disclose “wherein the method further comprises: determining the moving speed of the terminal according to a quantity of beam changes within a specific time period.”
However, Kakishima discloses the missing feature “wherein the method further comprises: determining the moving speed of the terminal according to a quantity of beam changes within a specific time period.” ([para 0054]: “In one embodiment, the UE position and speed estimation unit 222 may estimate the speed of the user equipment 100 based on a beam switching frequency by the user equipment 100. Specifically, if the beam switching frequency or the number of beam switching times by the user equipment 100 is high or large, it can be estimated that the movement speed of the user equipment 100 may be high. On the other hand, if the beam switching frequency or the number of beam switching times by the user equipment 100 is low or small, it can be estimated that the user equipment 100 may not move so much.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Min in view of Takeda and Kakishima, for the speed used to determine trigger hysteresis value as disclosed by Min, to be determined based on beam changing as disclosed by Kakishima. The motivation for determining speed in such a manner is that the precision of the speed that needs to be determined is low and thus this is a more efficient means of determining the speed than other more precise methods, thus improving overall system efficiency. Therefore, it would have been obvious to combine Min in view of Takeda with Kakishima to obtain the invention as specified in the instant claim.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 20110263262 A1) in view of Takeda (US 20200383029 A1) and further in view of Takahashi (US 20200015107 A1).
Regarding claim 8, Min in view of Takeda discloses all the features of the parent claim.
Min does not explicitly disclose “wherein before the reporting, by the terminal, a measurement report to the network device, the method further comprises: adding, by the terminal, measurement results of i neighboring cells to the measurement report, wherein i indicates a quantity of neighboring cells whose measurement results need to be reported by the terminal currently, i is a positive integer less than n, and n indicates a preset maximum quantity of neighboring cells whose measurement results are to be reported; or adding, by the terminal, measurement results of n+j neighboring cells to the measurement report, wherein n+j indicates a quantity of neighboring cells whose measurement results need to be reported by the terminal currently, n indicates a preset maximum quantity of neighboring cells whose measurement results are to be reported, and j is a positive integer.”
However, Takahashi discloses the missing feature ““wherein before the reporting, by the terminal, a measurement report to the network device, the method further comprises: adding, by the terminal, measurement results of i neighboring cells to the measurement report, wherein i indicates a quantity of neighboring cells whose measurement results need to be reported by the terminal currently, i is a positive integer less than n, and n indicates a preset maximum quantity of neighboring cells whose measurement results are to be reported; or adding, by the terminal, measurement results of n+j neighboring cells to the measurement report, wherein n+j indicates a quantity of neighboring cells whose measurement results need to be reported by the terminal currently, n indicates a preset maximum quantity of neighboring cells whose measurement results are to be reported, and j is a positive integer” ([para 0037]: “Moreover, the numberOfTriggeringCell is set to a value smaller than the maximum number of cells that can be reported (maxReportCells) via the Measurement Report.” ; [para 0052]: “…the event corresponding with the eventId of the corresponding reportConfig within VarMeasConfig, is fulfilled for the number of applicable cells indicated in numberOfTriggeringCell for all measurements after layer 3 filtering taken during timeToTrigger defined for this event within the VarMeasConfig, while the VarMeasReportList does not include an measurement reporting entry for this measId (a first cell triggers the event)…” Underlining of the instant claim by the examiner for emphasis.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Min in view of Takeda and Takahashi, for the measurement report as disclosed by Min, to have the measurements of a number of cells less than a predetermined maximum as disclosed by Takahashi. The motivation for including the report of multiple neighboring cells is that this improves efficiency, while making sure to have less than a predetermined maximum prevents errors, thus improving system efficiency. Therefore, it would have been obvious to combine Min in view of Takeda with Takahashi to obtain the invention as specified in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412